On appeal, appellants challenge the action of the chancellor in closing the time for taking testimony and refusing to open or extend the time for taking testimony beyond the date theretofore fixed by the order of the chancellor.
They also challenge the sufficiency of the testimony to support the decree of the chancellor.
We have examined the record in the light of the briefs and find no reversible error.
The decree is affirmed.
So ordered.
Affirmed.
TERRELL, C. J., WHITFIELD, BROWN, BUFORD and THOMAS, J. J., concur.
CHAPMAN, J., dissents.